*639ON REHEARING.
Hurt, Judge.
We will notice the grounds urged for rehearing in the order presented by the motion.
1. “ That the special plea of defendant is not supported by the evidence.” This is true, and the opinion in this case is not based upon the assumption that it—the plea—is sustained by the evidence. In the opinion it will be found that the answer of the State, to the defendant’s plea, discloses that methods were resorted to in order to secure a conviction, which, in the opinion of this court, should not be tolerated.
2. “That the question of public policy involved in this answer was not fully appreciated by this court; that the law governing convictions upon the evidence of accomplices should obtain and be the rule.” We have carefully re-examined this answer to defendant’s plea, and found nothing therein to change our views of its purport and meaning.
3. We cannot agree with the proposition contained in the third ground, to the effect that the State can use any and all means to secure the conviction of a citizen, unless forbidden by the statute relating to the competency of witnesses. Facts may be relevant or admissible, and the witness deposing to them may be competent, still it does not always follow that with these facts and such a witness, methods may be used to convict a party which are intolerable, and repugnant to the spirit and genius of a free people.
4. The fourth ground of the motion is in substance the same as the third.
The fifth, sixth, seventh and eighth grounds relate to the charge of the court, and endeavor to show that the charge of the court was correct upon all of the points held erroneous in the opinion. We have very carefully compared the charge with the statement of facts, and are clearly satisfied that it is erroneous in the particulars indicated in the opinion.
Since the opinion in this case was written, we have formed the acquaintance of Mr. Williams, the county attorney of McLennan county, who prosecuted this case in the court below. He is quite youthful, having just attained his majority, and is a young gentleman of fine ability and great vigor and energy. *640We are fully satisfied that in making the agreement between the State and this defendant, and his co-defendants, with regard to their testimony before the grand jury, he was far from intending any bribe to the parties, or any wrong whatsoever, but that in all he did he was actuated by the purest and best motives, to wit, an honest desire to serve the State by ferreting out, prosecuting and bringing to .merited punishment, the parties who were most guilty in the perpetration of a horrible assassination.
Opinion delivered March 26, 1884.
If our language in the opinion has any tendency even to convey the impression that any moral or intentional wrong attaches to his action in the premises, then we disclaim all such tendencies, and regret our misfortune in the selection of the language used. We are satisfied that no intentional wrong is imputable' to Mr. Williams, but that the error committed was one of those mistakes which youthful zeal might readily make, without the. slightest thought or intention to violate even the proprieties, much less the sterner demands of right, justice or law. "
The motion for rehearing is overruled.
Motion overruled«.